DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,488,994 B2 (hereinafter “Hanson”), in view of US 2017/0274602 A1 (hereinafter “Kobayashi”).
Regarding claim 1, Hanson teaches a electrophotography based additive manufacturing system (see title, Summary of the Invention, Fig. 1).  Hanson teaches that the system includes a rotatable drum 12 with photosensitive surface, a hopper unit (development station 48) for storing powder, being 
Hanson teaches that in one embodiment, multiple drums are used to supply multiple types of powder (see cols 13-14 and Fig 7).  This embodiment includes dispensing onto each drum a separate powder and depositing it (col. 13 and Fig 7).  
Hanson does not describe a “movable delivery plate” as claimed.  Hanson uses a belt instead.
Kobayashi teaches a material feeding device for additive manufacturing (See title).  Kobayashi teaches that the device includes a movable delivery plate (material feeding device 14) that is charged with charging unit 44 to attract the powder (see Figs. 1-3, [0021]-[0025] and [0038]-[0050]).  Kobayashi teaches that the delivery plate moves and electrically rejects the powder onto the working surface (See Fig. 4 and [0051]-[0067]).  
It would have been obvious to one of ordinary skill in the art to have altered the system of Hanson by using the delivery plate of Kobayashi because Kobayashi teaches that this enables feed time to be reduced (see [0005]).  The combination of known elements to achieve predictable results in the art of additive manufacturing would have been obvious to the skilled artisan.  
Regarding claim 2, Hanson in view of Kobayashi is applied as stated above.  Hanson envisions a plurality of drums with plurality of hoppers and cleaning units (see Fig. 7).  Hanson teaches an insulating layer 42 (see [0041]).  
	Regarding claim 3, Hanson teaches charging electrodes (charge inducer 44) for charging the drum surface.
	Regarding claim 4, Kobayashi teaches that the device includes a movable delivery plate (material feeding device 14) that is charged with charging unit 44 to attract the powder (see Figs. 1-3, [0021]-[0025] and [0038]-[0050]).  

	Regarding claim 6, Hanson envisions that the multiple materials be transported by the belt at the same time (cols. 13-14).  The delivery of both materials via the plate would have been obvious by using the delivery plate of Kobayashi because Kobayashi teaches that this enables feed time to be reduced (see [0005]).  The combination of known elements to achieve predictable results in the art of additive manufacturing would have been obvious to the skilled artisan.  
Regarding claim 7, Hanson in view of Kobayashi is applied as stated above.  Hanson envisions a plurality of drums with plurality of hoppers and cleaning units (see Fig. 7).  Hanson teaches an insulating layer 42 (see [0041]).  
	Regarding claim 8, Hanson teaches to use thermoplastic resins (See col. 4).  
	Regarding claim 9, Hanson does not teach wherein a hopper is coated with a insulative layer.  Hanson does not specify the hopper in particular.
However, Hanson teaches that the belt is coated with a low surface energy material film in order to allow the material to be transferred (col. 4).   It would have been obvious to one of ordinary skill in the art at time of invention to have applied a low surface energy film onto the hopper in order to prevent interactions with the powder.  
Regarding claims 10-11, Hanson teaches a cleaning unit 50 (Fig. 1).  
Regarding claim 12, Hanson does not envision using an energy head.  Hanson envisions heating the material following deposition to adhere it (col. 8).  
Kobayashi envisions that the material that has been deposited from the electrostatic plate is fused with an energy head with laser ([0053]-[0055], Fig 5, [0075]-[0077]).  It would have been obvious 
Regarding claim 13, Kobayashi teaches a focused laser light that generates a desired cross sectional portion of the work (see [0053]-[0055], Fig 5, [0075]-[0077]).  
Regarding claims 14-15, Hanson in view of Kobayashi is applied as stated above.  Hanson clearly describes the pressing system used to press (see cols. 4-6).  
	Regarding claims 16-17, Kobayashi teaches sintering ([0076]). 
	Regarding claims 18-19, Hanson clearly envisions a controller which controls the movements of the components, and that they move synchronously in order to operate the machine (see cols. 6-7).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734